Title: To James Madison from George Henry Rose, 19 March 1808
From: Rose, George Henry
To: Madison, James



Sir,
Washington March 19th. 1808

Permit me to request, that You will have the goodness to procure for me An Audience of Leave of the President of The United States, on the Termination of my Mission.
Allow me at the same time to express to you these Sentiments of distinguished personal, as well as public Consideration, with which I have the honr to be, Sir, your most obedient and most humble Servant,

G. H. Rose

